United States Court of Appeals
                     For the First Circuit

No. 10-2009

                    UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                          ANTHONY C. HARRIS,

                         Defendant, Appellant.


                                ERRATA


     The opinion of this Court, issued on October 14, 2011, should

be amended as follows.

     On page 9, line 8 of 2nd full paragraph, replace "bring" with

"bringing".

     On page 13, line 7 of 2nd paragraph, delete "a" between "is"

and "collateral".